Citation Nr: 1123787	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  04-41 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial compensable rating for a left third metatarsal fracture.   

2.  Entitlement to service connection for a right foot condition, including as due to undiagnosed illness.  

3.  Entitlement to service connection for a right knee condition, to include as due to undiagnosed illness.  

4.  Entitlement to service connection for a left knee condition, to include as due to undiagnosed illness.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active duty from November 1990 until February 1994, including a tour of duty in the Southwest Asia Theater of Operations from April 1991 until July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board first considered the appeal concerning service connection for flat feet and an increased evaluation for a fractured left 3rd metatarsal in December 2007 and remanded the claims for additional development.  The RO/Appeals Management Center (AMC) completed all requested development, but continued the denial of benefits sought.  By Board decision of December 2009, service connection for bilateral flat feet was granted.  

The claims for service connection for the right knee, left knee and a right foot injury were also considered and denied in the December 2007 Board decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (CAVC) and in an Order dated in March 2009, CAVC granted a Joint Motion for Remand submitted by the parties in the case and vacated the Board's December 2007 decision concerning the right knee, left knee and right foot injury.  The terms of the Joint Motion for Remand were incorporated by the Court in its Order, and are thus binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  After considering the Joint Motion, the case was subsequently returned to the Board for appellate review.  In December 2009, these issues, and the issue of entitlement to an increased evaluation for a left third metatarsal fracture were remanded to the RO/AMC for further development.  

The issues of entitlement to service connection for right and left knee conditions, to include as due to undiagnosed illness being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left 3rd metatarsal fracture is not indicative of a moderate foot injury.  

2.  The Veteran's right plantar fasciitis resulted from his service-connected flat feet.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for the left 3rd metatarsal fracture have not been met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

2.  The criteria for the Veteran's right plantar fasciitis, secondary to her service-connected bilateral flat feet, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

As to the claim of service connection, the issue of secondary service connection was not fully addressed, however, in light of the full grant of benefits sought on appeal in this issue, the decision poses no risk of prejudice to the Veteran, and the Board may proceed with appellate review.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).   

As for the issue of an initial increased rating for left 3rd metatarsal fracture, the Board notes that where service connection has been granted and an initial rating and effective date have been assigned, the claim of service connection has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to 
38 U.S.C.A. § 5103(a) notice is nonprejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  No outstanding evidence has been identified.  

The Veteran underwent VA examinations in May 2004 and April 2008 in connection with her initial increased rating claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The claims file was reviewed in connection with the May 2004 VA examination.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner  provided a rationale for the opinion stated, relying on and citing to the records reviewed.  The April 2008 VA examination did not have the claims file available for review.  Such is not necessarily fatal in determining the adequacy of a VA examination.  Indeed, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the United States Court of Appeals for Veterans Claims (Court) held that the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed.  Although the claims file was not reviewed, the examination was thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of an initial increased rating on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the initial increased rating claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Initial Increased Rating 

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case regarding an increased rating claim, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 
 38 C.F.R. 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's left 3rd metatarsal fracture is rated under Diagnostic Code 5284 for other foot injuries.  Under DC 5284, moderate foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  38 C.F.R. § 4.71a, DC 5284.  

The Veteran claims that a compensable rating is warranted for her 3rd metatarsal fracture injury.  

By rating decision of June 2004, service connection for left 3rd metatarsal fracture was granted with a noncompensable rating, effective August 18, 2003.  

The Veteran underwent a VA examination in May 2004.  She complained of localized pain in the plantar aspect of the right foot.  She did not have any pain along the midfoot or forefoot in the region of the left 3rd metatarsal.  Physical examination revealed no forefoot deformities and no abnormal calluses.  The examiner reviewed X-rays of April 2003, which showed a well-healed 3rd metatarsal fracture of the left foot.  The examiner stated that the 3rd metatarsal fracture was seen and treated in service in 1992.  At the time of the examination, the Veteran was currently asymptomatic and no functional or long-term deficits were to be expected.  

The Veteran underwent a VA examination in April 2008.  She complained of pain on the plantar aspect of the left foot, which had become progressively worse.  She was treated with orthotics and her response to treatment was noted to be good.  There was no bone neoplasm, inflammation, general debility, nor was a device needed for walking.  There was no flare-up of bone or joint disease.  She was able to stand for 15 to 30 minutes, and able to walk 1 to 3 miles.  The Veteran reported that she was currently working for the Sheriff's office over 10 years.  There were no significant effects to her occupation caused by the left 3rd metatarsal fracture.  There were also no effects of the left 3rd metatarsal fracture on her activities of daily living.  The examiner stated that the Veteran's current severity of the fracture of the 3rd metatarsal was mild.  He noted that x-rays did not show any abnormality.  The examiner stated that the Veteran's current complaints were related to plantar fasciitis.

Private treatment records from Metrowest Foot and Ankle Center dated from April 2009 to August 2009 were obtained and associated with the claim folder.  None of those treatment records were related to the Veteran's left 3rd metatarsal fracture.  

A review of the record reveals that a compensable rating for left 3rd metatarsal fracture is not warranted.  There was no evidence that the Veteran's left 3rd metatarsal fracture was symptomatic during the rating period.  She has other left foot disabilities, but those disabilities are not related to her left 3rd metatarsal fracture.  There was no debility, she was able to stand for 15 to 30 minutes, walk 1 to 3 miles, and had no neoplasm, or inflammation of that area of the left foot.  None of the medical evidence showed any complaints or finding of the left 3rd metatarsal fracture indicating symptomatology moderate in degree.  In fact, the VA examiner has described the condition as mild based on examination findings and X-ray studies.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, there has been no showing that the Veteran's disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  The evaluation of the Veteran's left 3ed metatarsal fracture was applied to the applicable rating criteria and case law.  The applicable criteria provide for higher ratings, and the Board fully explained why the higher ratings were not warranted.  Given that the applicable schedular rating criteria are more than adequate in this instance, the Board need not consider whether the Veteran's left 3rd metatarsal fracture includes exceptional factors.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

With respect to the Veteran's claim, the Board has also considered her statements that her disability is worse than reflected by the current rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  She is not, however, competent to identify a specific level of disability of her left 3rd metatarsal fracture- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's left 3rd metatarsal fracture has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, a compensable rating for left 3rd metatarsal fracture, is not warranted.  


Service Connection

The Veteran claims that service connection is warranted for a right foot condition.  She asserts that her right foot condition is due to service, to include as due to Persian Gulf service.  The record also raises the issue of service connection for the right foot condition as secondary to her service-connected bilateral flat foot condition.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show:  
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  Id.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  Nonetheless, because her claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, as this version is more favorable.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.  

In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under the provisions of specific legislation enacted to assist veterans of the Persian Gulf War, service connection may be established for a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2).  

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 U.S.C.A. § 1117(g).  

Among the requirements for service connection for a disability due to an undiagnosed illness is that such disability, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(c).  If signs or symptoms have been attributed to a known clinical diagnosis in the particular veteran's case being considered, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 at paras. 4-5 (Aug. 3, 1998).  



Right foot condition

Service medical records show the Veteran was treated periodically from December 1990 to February 1991 for right foot pain.  In February 1991, x-rays of the right foot showed no significant osseous or soft tissue abnormality.  

After service, the Veteran was seen at the Orlando Foot and Ankle Clinic for complaints of painful feet in April 2003.  There were no ulcerations, maceration, or fissures.  There was a pes planus foot type.  There was a tight medial band to the plantar fascia.  There was pain on palpation following the medial band of the plantar fascia.  Three views of the feet taken bilaterally were significant for pes planus foot type with decrease in the talar declination angle.  There was a small medial plantar heel spur to the calcaneus to the right.  The assessment was plantar fasciitis.  The treatment discussed for the Veteran was stretching exercises, ice therapy, and to avoid walking barefoot.  She was also recommended to obtain Birkenstock sandals.  Superfeet inserts were also recommended.  In May 2003, orthotics were authorized.  On examination, the neurovascular status was intact.  There was significant decrease in pain on palpation to the plantar medial heel.  The assessment was resolving plantar fasciitis, bilaterally.  

The Veteran underwent a VA examination in May 2004.  She complained of mild bilateral foot pain which was localized to the plantar aspect of the right foot.  She pointed to the region of peroneus brevis and plantar fascia.  This was aggravated with prolonged standing and shoes with hard soles.  She occasionally would use arch supports and inserts with some improvement in her symptoms.  The examiner stated that most of the Veteran's complaints appeared to be somewhat related to over-use type issues.  Physical examination revealed no tenderness on the plantar surface in the region of peroneus brevis.  There was no Achilles tendon tenderness.  There was good subtalar motion, bilaterally.  X-ray examination showed no significant findings of the right foot.  The pertinent diagnosis was residuals, right foot injury.  The examiner was unable to find any records to show that the Veteran had a right foot injury nor was she treated for any injury to his knowledge.  She denied any history of right foot injury while in the military.  The examiner did note that she had been recently diagnosed with plantar fasciitis on the right, but did not find any treatment records for such a diagnosis while she was in the military.  

The Veteran underwent a VA examination in April 2008.  The examiner indicated that the Veteran's current complaints related to her plantar fasciitis which could result from running, faulty shoes, obesity, and flat feet.  Therefore, the Veteran's participation in the physical training required for the military at least as likely as not may have contributed to her present complaints of plantar fasciitis.  

Private outpatient treatment records from R.E., DPM dated in April 2009 to August 2009 were obtained and associated with the claim folder.  The pertinent impression was chronic proximal plantar fasciitis, bilaterally.  She received physical therapy for 4 months with resolving symptomatology.  Dr. R.E. did not relate the cause or etiology of the Veteran's plantar fasciitis.  

The Veteran underwent an April 2010 VA examination.  She complained of right foot pain.  She related that the pain was occasional, worse in the morning, and improved with stretching.  There was no history of trauma or surgery of the right foot.  Symptoms related to the right foot included pain, swelling, heat, redness, stiffness, fatigability, weakness, and lack of endurance.  An x-ray examination performed in April 2008 was negative.  The examiner stated that the Veteran's diagnosed right foot plantar fasciitis was at least as likely as not caused by or the result of military service.  However, he also stated that no medical evidence suggested that the Veteran's military service would have contributed to her current plantar fasciitis.  

Due to the confusion in the etiology of the Veteran's plantar fasciitis, a February 2011 addendum was submitted on behalf of the April 2010 VA examination.  After reviewing the examiner's April 2010 examination report, another examiner stated that it appeared as if the Veteran's current condition was plantar fasciitis.  This condition was not related to her previous complaints in service and therefore, there was no medical evidence that her plantar fasciitis began in service.  

A May 2011 addendum was presented on behalf of the February 2011 addendum.  The claims folder was reviewed again and the examined stated that it was less likely than not related to her current condition.  

At the outset, it is important that on a direct basis, service connection for the Veteran's right foot injury is not warranted. Although the opinion in the Veteran's April 2008 VA medical examination indicated that the Veteran's participation in physical training required for the military at least as likely as not may have contributed to her present complaints of plantar fasciitis, this finding of "may" is too speculative to warrant a finding in support of service connection.  While the Board has carefully considered this evidence, it is well established that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the words "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death).  

However, based on the evidence of record, resolving doubt in the Veteran's favor, the claim for right foot plantar fasciitis, is warranted secondary to service-connected bilateral pes planus.  

As detailed above, in order to establish service connection for a claimed disability on a secondary basis, there must be: (1) medical evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service- connected disease or injury and the current disability.  See Wallin, supra.

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with right foot plantar fasciitis.  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for bilateral pes planus.  Specifically, the Veteran was granted service connection for bilateral pes planus by rating decision of February 2010.  

Turning to crucial Wallin element (3), the April 2008 VA examiner addressed the issue of medical nexus.  Specifically, he indicated that the Veteran had flat feet that he did not attribute to service.  However, the Veteran has been service-connected for that condition.  The examiner indicated at that time that the Veteran's complaints were related to plantar fasciitis which could result from running, faulty shoes, obesity, and flat feet.  Although the examiner stated that participation in physical training in military service at least as likely as not may have contributed to present complaints of flat feet and plantar fasciitis, other examiners have indicated that the Veteran's plantar fasciitis was not due to service.  Although there was evidence of right foot pain in service, there was no diagnosis of plantar fasciitis until after service discharge.  As the Veteran now has been diagnosed with bilateral pes planus (and service connected for the same) and the April 2008 has indicated that plantar fasciitis can be the result of pes planus, resolving all reasonable doubt in the Veteran's favor, service connection for right foot plantar fasciitis, secondary to the Veteran's service-connected bilateral pes planus, is warranted.  


ORDER

An increased initial compensable rating for a left third metatarsal fracture is denied.  

Service connection for right plantar fasciitis is granted.  



REMAND

The Veteran maintains that service connection is warranted for her right and left knee conditions.  She maintains that these conditions are due to service, to include as a result of Persian Gulf service.  

The March 2009 Joint Motion for Remand indicated that the Board failed to provide adequate reasons and bases in its decision concerning the right knee and left knee conditions.  Specifically, the Joint Motion indicated the Board failed to adequately consider the Veteran's reported complaints and history under Barr v. Nicholson, 21 Vet. App. 303 (2007) and failed to properly address the claims under the provisions concerning entitlement to service connection for an undiagnosed illness.  Moreover, the Veteran's left femur stress fracture which was shown in service was not addressed.  The Joint Motion specifically directed that additional VA examinations be performed.  

The Board, in its December 2009 remand, indicated that the May 2004 VA examination was incomplete.  In that examination, the examiner only commented on the Veteran's symptoms and failed to provide a diagnosis for those symptoms or provide a rationale as to why there was no current disability related to those symptoms.  Furthermore, there was no opinion concerning whether the Veteran's symptoms could be attributable to a chronic multi- symptom illness or the severity of the symptoms from which the Board could properly assess whether the symptoms manifested to a degree of 10 percent or more in accordance with 
38 C.F.R. § 3.317.  The Board instructed that a VA examination be performed and that the examination ascertain the nature and etiology of the Veteran's bilateral knee condition, determine if the knee symptoms could be attributed to any diagnosed disability, and if so, whether that diagnosed disability was related to an event in service, to include the left femur stress fracture, or to any reported history proffered by the Veteran concerning complaints and treatment for the knees during service.  The examination was also to determine that if it the right and/or left knee symptoms could not be attributed to a diagnosed illness, the examiner was to determine if there was affirmative evidence that the undiagnosed illness was not incurred during service in the Persian Gulf War or whether the undiagnosed illness was caused by a supervening condition or event.  

Pursuant to the Board's December 2009 remand, the Veteran underwent a VA examination in April 2010.  The examiner did provide a diagnosis of bilateral knee degenerative joint disease, but did not address the Veteran's inservice left femur fracture, or any history proffered by the Veteran concerning complaints and treatment for the knees during service.  Moreover, the examiner stated that the Veteran's symptoms (bilateral knee pain) were better explained by the Veteran's obesity than her 4 years in service.  However, he did not specifically address the diagnosis and whether the diagnosis could be attributed to service.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board regrettably must again remand the issues of entitlement to service connection for right and left knee conditions, to include as due to undiagnosed illness, for a VA examination that is adequate for evaluation purposes.  See 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to ascertain the nature and etiology of any bilateral knee disability that may be present.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and following this review and the examination, render an opinion as to the following:

a)  If the knee symptoms can be attributed to any diagnosed disability, the examiner should specify the current diagnosis.  

b)  If a knee disability is diagnosed, the examiner should express an opinion as to whether it is at least as likely as not (a 50% probability or more) that any diagnosed knee disability is related to any event or incident in service, to include any inservice knee injury, specifically addressing the stress fracture to the left femur, and the reported history proffered by the Veteran concerning complaints and treatment for the knees during service.  

c)  If a diagnosis for the knee symptoms cannot be established, this should be stated.  The examiner should note whether the Veteran suffers from a chronic multisymptom illness of joints resulting from an undiagnosed illness.  The severity of any such condition should be discussed.  

If the examiner finds that the manifestations of right and/or left knee symptoms cannot be attributed to a diagnosed illness, he/she should be asked to determine if there is affirmative evidence that the undiagnosed illness was not incurred during active service during the Gulf War, or whether the undiagnosed illness was caused by a supervening condition or event.  If so, the examiner should describe the supervening condition or event.  

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved and the Veteran's assertion concerning the onset and continuity of knee complaints.  The claims file, must be made available to the examiner for review in connection with the examination.  If the examiner is cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale

2.  When the development requested has been completed, the claim should again be reviewed by the RO.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC), taking into consideration the evidence added to the claims file since the last SSOC, and be afforded a reasonable opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


